Citation Nr: 0813547	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the veteran's death and, if so, 
whether entitlement to service connection is warranted.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran had service with the United States Armed Forces 
in the Far East (USAFFE) and recognized guerillas from 
December 1941 to February 1946.  The appellant is his 
surviving spouse.

The matter comes before the Board of Veterans Appeals (Board) 
on appeal from a September 2005 rating decision from the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been submitted to 
reopen the appellant's claim of service connection for cause 
of death.

The record reflects that the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2007.  The transcript of the hearing is 
associated with the claims file and has been reviewed.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the RO in an July 1993 rating decision.  The 
appellant did not appeal the decision.

2.  Evidence received since the July 1993 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for the cause of the veteran's death.

3.  The disability that caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.




CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied service 
connection for the veteran's cause of death is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2007).

2.  The evidence received since the July 1993 rating 
decision, which denied service connection for the cause of 
the veteran's death, is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  To the extent 
possible, this notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

The Court also indicated in Pelegrini II, however, that where 
for whatever reason VCAA notice was not provided prior to 
initially adjudicating the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never made.  Rather, VA 
need only ensure the claimant receives (or since has 
received) VCAA content-complying notice, followed by 
readjudication of the claim, such that she is given proper 
due process.  In other words, she is still given a meaningful 
opportunity to participate effectively in the processing of 
her claim.  In this regard, the Federal Circuit Court has 
held that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Mayfield IV).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2004 and July 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate her 
claim and of her and VA's respective responsibilities for 
obtaining evidence.  She was also asked to submit evidence 
and/or information in her possession to the AOJ.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

That is to say, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.

In this case, the notice letters provided to the appellant in 
March 2004 and July 2005 included the criteria for reopening 
a previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
element required to establish service connection that was 
found insufficient in the previous denial.

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and, therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  During the pendency of the appeal, the 
appellant submitted additional medical evidence and 
information to substantiate her claim.  

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to the issue on appeal is required to comply with the duty to 
assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  
Significantly, there is nothing to suggest that additional 
existing evidence that is necessary for a fair adjudication 
of the claim has not been obtained.

The Board also finds that VA is not obligated to obtain a 
medical opinion in this case because the evidence does not 
suggest that the veteran suffered an event, injury, or 
disease in service that caused, hastened, or substantially or 
materially combined to cause death.  38 C.F.R. § 3.159(c) (4) 
(2007).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist her in the 
development of her claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

A July 1993 decision denied service connection for the 
veteran's cause of death.  Although the September 2005 rating 
decision and February 2006 Statement of the Case reflect that 
the RO addressed the threshold matter of new and material 
evidence, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 
20.302, 20.1103 (2007).  Thus, the July 1993 decision became 
final because the appellant did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the July 1993 rating 
decision consisted of service records which reflect that the 
veteran had sustained a shrapnel wound to the left foot; a 
copy of a death certificate dated in January 1968 which 
reflects that the veteran died as a result of severe shock 
secondary to profuse internal hemorrhage secondary to rupture 
of the liver and right kidney; and a March 1993 statement 
from M. C. Tampoya, M.D. which reflects that the veteran had 
been treated for pulmonary tuberculosis and glaucoma from 
1946 to 1950.  The RO found that there was no evidence of the 
death causing conditions in service or within any applicable 
post service presumptive period.  At the time, the veteran 
had been service connected for shrapnel wound to the left 
foot.  The veteran's service medical records are devoid of 
findings, complaints, symptoms, or diagnoses attributable to 
liver or kidney impairment.  The July 1993 rating decision 
denied service connection for the veteran's cause of death 
because there was no evidence of the death causing conditions 
in service or within any applicable post service presumptive 
period.  

New medical evidence consists of an August 2005 private 
medical opinion from R. A. Palad, M.D., in which Dr. Palad 
states that he treated the veteran from 1965 to 1967 for 
arthritis of the left foot and peptic ulcer, which the 
veteran acquired as a result of his stay in a concentration 
camp.  In addition, Dr. Palad further states that he treated 
the veteran on and off until his death in January 1967 due to 
internal hemorrhage caused by bleeding peptic ulcer.  

The Board finds that the August 2005 statement from Dr. 
Palad, received since the July 1993 final rating decision, is 
presumed credible for the purpose of reopening the 
appellant's claim, when viewed with the evidence previously 
of record.  This medical statement is new and material 
because it raises a reasonable possibility of substantiating 
the appellant's claim as it establishes a previously 
unestablished fact, that the veteran's condition is related 
to his service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for the veteran's cause of death is 
reopened, and the appeal is granted to that extent only.  The 
Board will proceed to consider the issue of entitlement to 
service connection for he cause of the veteran's death.

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, was manifest to a 
compensable degree within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112,1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection also may be granted with 
evidence that a service connected disability caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  As to the 
principal cause of death, the regulations provide that a 
"service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  See 38 C.F.R. § 3.312(b).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link.  
Id.  Service connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Id.

In certain circumstances, federal regulations provide that 
service connection will be presumed.  The law provides for 
presumptions that certain diseases, under certain 
circumstances, were incurred in service when developed by a 
former prisoner of war (POW).  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c).  In particular, "[I]f a veteran is 
a former POW, the following diseases shall be service 
connected if manifest to a degree of disability of 10 percent 
or more at any time after discharge or release from active 
military naval, or air service even though there is no record 
of such disease during service . . .atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia)."  38 C.F.R. § 3.309(c).

As noted previously, the veteran died in January 1968; the 
death certificate lists the cause of death as severe shock 
secondary to profuse internal hemorrhage secondary to rupture 
of the liver and right kidney.  At the time of his death, the 
veteran was service-connected for shrapnel wound of the left 
foot.  

The Board notes that there are no service records which 
document complaints or medical findings of liver or kidney 
impairment.  When asked to state any wounds and illness 
incurred, in his August 1945 and February 1946 Affidavits for 
Philippine Army Personnel, the veteran reported only the left 
foot shrapnel injury.  

Further, there are no post service medical records pertaining 
to liver or kidney trouble.  Overall, there is no competent 
medical evidence of record suggesting a casual link between 
the veteran's severe shock secondary to profuse internal 
hemorrhage secondary to rupture of the liver and right kidney 
and his service.  The preponderance of the evidence is 
against a finding that liver or kidney impairment was 
manifested during service or for many years after discharge 
from service.

The Board acknowledges that the veteran sustained a shrapnel 
wound to the left foot.  However, nothing in the record shows 
that his severe shock secondary to profuse internal 
hemorrhage secondary to rupture of the liver and right kidney 
were caused or aggravated by this injury.  Moreover, the 
veteran's left foot injury was not identified as a principal 
or contributory cause of death.

As to the appellant's belief that the cause of the veteran's 
death was due to the veteran's period of detention as a POW, 
the appellant, as a lay person, is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Likewise, the 
appellant is not competent to render a medical opinion as to 
the cause of the veteran's death.

It is acknowledged that an August 2005 private medical 
opinion from Dr. Palad states that he treated the veteran 
from 1965 to 1967 for arthritis of the left foot and peptic 
ulcer, which the veteran acquired as a result of his stay in 
a concentration camp.  In addition, this statement further 
reflects that he treated the veteran on and off until his 
death in January 1967 due to internal hemorrhage caused by 
bleeding peptic ulcer.  Accordingly, Dr. Palad's statement 
reflects his conclusion that the cause of the veteran's death 
was due to internal hemorrhage caused by bleeding peptic 
ulcer which he initially acquired as a result of his 
detention as a POW.  However, the Board points out that this 
statement is contradicted by the veteran's death certificate, 
which reflects that the veteran's profuse internal hemorrhage 
was secondary to a rupture of the liver and right kidney.  

In this regard, it is noted that an evaluation of the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board has considered the opinion expressed by Dr. Palad 
in his August 2005 statement; however, while this opinion 
which suggests that the veteran's internal hemorrhage from 
which he died is related to bleeding peptic ulcer which he 
acquired during his detention as a POW has probative value, 
it was not rendered based on a thorough review of the entire 
claim file and is unsupported by clinical, data which makes 
it less probative.  The weight of the evidence does not show 
that the veteran developed a bleeding peptic ulcer during his 
period as a POW or that his death was related to a bleeding 
peptic ulcer.  

Given the absence of competent medical evidence linking the 
veteran's death to his active service, including any time as 
a prisoner of war, the Board finds that neither a service 
connected disability nor the veteran's active service is the 
principal or a contributory cause of the veteran's death.  
Accordingly, the Board concludes that the veteran's death was 
not due to a service connected disability or to his active 
service.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
the veteran's cause of death, is granted.

Service connection for the veteran's cause of death is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


